
	
		II
		112th CONGRESS
		2d Session
		S. 2166
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2012
			Mr. Conrad (for himself,
			 Mr. Wicker, Ms.
			 Klobuchar, Mr. Johnson of South
			 Dakota, Mr. Cochran,
			 Mr. Inhofe, Ms.
			 Landrieu, Mr. Tester,
			 Mr. Crapo, Mr.
			 Risch, Mr. Moran,
			 Mr. Udall of New Mexico, and
			 Mr. Baucus) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Safe Drinking Water Act to reauthorize
		  technical assistance to small public water systems, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Grassroots Rural and Small
			 Community Water Systems Assistance Act.
		2.FindingsCongress finds that—
			(1)the Safe Drinking
			 Water Act Amendments of 1996 (Public Law 104–182) authorized technical
			 assistance for small and rural communities to assist those communities in
			 complying with regulations promulgated pursuant to the Safe Drinking Water Act
			 (42 U.S.C. 300f et seq.);
			(2)technical
			 assistance and compliance training—
				(A)ensures that
			 Federal regulations do not overwhelm the resources of small and rural
			 communities; and
				(B)provides small
			 and rural communities lacking technical resources with the necessary skills to
			 improve and protect water resources;
				(3)across the United
			 States, more than 90 percent of the community water systems serve a population
			 of less than 10,000 individuals;
			(4)small and rural
			 communities have the greatest difficulty providing safe, affordable public
			 drinking water and wastewater services due to limited economies of scale and
			 lack of technical expertise; and
			(5)in addition to
			 being the main source of compliance assistance, small and rural water technical
			 assistance has been the main source of emergency response assistance in small
			 and rural communities.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)to most
			 effectively assist small and rural communities, the Environmental Protection
			 Agency should prioritize the types of technical assistance that are most
			 beneficial to those communities, based on input from those communities;
			 and
			(2)local support is
			 the key to making Federal assistance initiatives work in small and rural
			 communities to the maximum benefit.
			4.Funding
			 prioritiesSection 1442(e) of
			 the Safe Drinking Water Act (42 U.S.C. 300j–1(e)) is amended—
			(1)by designating
			 the first through seventh sentences as paragraphs (1) through (7),
			 respectively;
			(2)in paragraph (5)
			 (as so designated), by striking 1997 through 2003 and inserting
			 2012 through 2017; and
			(3)by adding at the
			 end the following:
				
					(8)Nonprofit
				organizations
						(A)In
				generalThe Administrator may use amounts made available to carry
				out this section to provide technical assistance to nonprofit organizations
				that provide to small public water systems onsite technical assistance,
				circuit-rider technical assistance programs, onsite and regional training,
				assistance with implementing source water protection plans, and assistance with
				implementation monitoring plans, rules, regulations, and water security
				enhancements.
						(B)PreferenceTo
				ensure that technical assistance funding is used in a manner that is most
				beneficial to the small and rural communities of a State, the Administrator
				shall give preference under this paragraph to nonprofit organizations that, as
				determined by the Administrator, are the most qualified and experienced and
				that the small community water systems in that State find to be the most
				beneficial and
				effective.
						.
			
